Citation Nr: 0100773	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
inguinal hernia, post operative, currently rated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) original 
disability rating for a stress reaction, bilateral proximal 
tibias and os calcis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty for almost 3 years, 
including periods from June 1960 to June 1962 and May 1968 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which confirmed a 10 percent disability 
rating for a post-operative right inguinal hernia and which 
granted entitlement to service connection for a stress 
reaction of the bilateral proximal tibias and os calcis, 
assigning a noncompensable rating.  The veteran appealed this 
assignment of the noncompensable disability rating.


REMAND

The Board initially notes that there has been a significant 
change in the law regarding VA's duty to assist.  This change 
occurred during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); see Karnas v. Derwinski, 1 
Vet. App. 308, 313  (1991) (Where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied.). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

In this regard, the Board specifically finds that VA has not 
met its duty to provide the veteran with an adequate VA 
examination of his service-connected disabilities.  He was 
afforded VA examination of his hernia and stress reaction 
disabilities in June and July 1999, respectively.  However, 
the reports of those examinations are not adequate for rating 
purposes.  The veteran's right inguinal hernia is properly 
rated under Diagnostic Code 7338 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.114, Diagnostic Code 7338  
(2000).  That code requires clinical analysis of the hernia 
to determine whether it is small or large; readily reducible, 
not readily reducible, or non-reducible; well-supported by a 
truss or not; and other factors.  Id.  The June 1999 VA 
examination report provides no such analysis, stating only 
that the hernia is recurrent.  Moreover, the June 1999 
examination was only a scar examination.  A gastrointestinal 
examination was scheduled for that month, but it was 
canceled.   

Similarly, from the July 1999 VA orthopedic examination 
report, the Board is not able to ascertain the current 
disability associated with the veteran's service-connected 
stress reaction of the bilateral proximal tibias and os 
calcis.  In that report, the examiner concluded that his 
stress reaction problems were transient and left no residual 
deformity or impairment.  However, objective examination 
revealed that the veteran had mild crepitation of the left 
knee and X-rays revealed some mild arthritic changes of both 
knees and slight deformity and arthritic changes of the right 
calcaneus.  It is not clear whether any of these pathologies 
are related to the stress reaction condition.  It is 
noteworthy that the calcaneus X-ray report indicates that 
clinical correlation of the findings was needed, but no such 
correlation was provided.

The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 19.9  (2000) (If further evidence or 
clarification of the evidence is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction.).

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000) and 00-
92  (December 13, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  Thereafter, the RO should schedule 
the veteran for VA orthopedic and 
gastrointestinal examinations in order to 
assess the current nature, severity, and 
characteristics of his service-connected 
post-operative right inguinal hernia 
disability and stress reaction of the 
bilateral proximal tibias and os calcis.

In regard to the hernia disability, the 
examiner should undertake clinical 
analysis to determine whether the hernia 
is small or large; readily reducible, not 
readily reducible, or non-reducible; 
well-supported by a truss or not; and 
other factors enumerated in 38 C.F.R. 
§ 4.114, Diagnostic Code 7338  (2000).  

In regard to the stress reaction 
condition, the examiner should assess any 
and all current manifestations of the 
veteran's stress reaction disability, if 
any.  A medical opinion as to whether 
left knee crepitation, bilateral knee 
arthritis, or slight deformity and 
arthritic changes of the right calcaneus, 
are manifestations of this disability 
should be rendered.

All necessary tests should be conducted, 
and the examiners should review the 
results of any testing prior to 
completion of the reports.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiners prior to the examinations.  All 
findings should be made part of an 
examination report, a copy of which must 
be made part of the claims folder.

3.  Thereafter, the RO should 
readjudicate the claims on appeal on the 
merits and based on all of the evidence 
in the claims folder.

4.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2000), failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



